Per Curiam:
As the record shows that no testimony was taken in support of the controverted allegations of the petition and they were not proved by any competent evidence, the decree must be reversed and the matter remitted to the Surrogate’s Court, to take the proofs of the parties on the said issues, with costs to the appellant to abide the event. Present — Clarke, P. J., Laughlin, Dowling, Smith and Page, JJ. Decree reversed and matter remitted to Surrogate’s Court as stated in opinion, with costs to appellant to abide event. Order to be settled on notice.